Citation Nr: 0331281	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  97-06 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
the residuals of a right iliac crest biopsy.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which, among other things, granted 
compensation benefits under 38 U.S.C.A. Section 1151 for the 
residuals of a right iliac crest biopsy and assigned an 
initial rating of 10 percent for that disability.  The 
veteran appealed the assignment of the initial rating, has 
maintained that his disability was far more severe than 
evaluated at the time of the original grant, and asserts that 
his disability has continued to deteriorate over the years 
since the original grant of benefits.

The Board notes that in February 1997, the veteran appealed 
the assignment of a May 1994 effective date for the grant of 
compensation benefits here on appeal.  In a July 1997 letter, 
the RO advised the veteran that his notice of disagreement 
was untimely and that no further action would be taken.  In 
August 1997, the veteran responded to the RO's letter by 
requesting that his claim be reopened.  The RO has not 
addressed that claim and, as such, it is referred to the RO 
for consideration.

The Board also notes at this juncture that the veteran is 
unrepresented in this matter.  Over the course of his appeal, 
he has been represented by two service organizations and a 
private attorney appeared at the veteran's January 2003 
personal hearing before an RO hearing officer.  The two 
service organizations withdrew their representation in 2000 
and 2002, respectively, and the private attorney never 
submitted a power of attorney.  The veteran was advised in a 
June 2003 letter from the RO that his attorney had not met 
the requirements for representation before VA and that a 
power of attorney should be submitted if he desired 
representation by the private attorney.  VA has not received 
a response and, as such, the veteran is unrepresented in this 
matter.  Additionally, the veteran did not present for a 
hearing scheduled before a traveling section of the Board in 
September 2003, and did not respond to the RO's request to 
clarify his desire with respect to rescheduling such a 
hearing.  As such, the veteran's request for a hearing before 
the Board is deemed abandoned and this matter is now properly 
before the Board for adjudication.

 



REMAND

The evidence of record shows that the veteran filed a claim 
for VA compensation benefits under 38 U.S.C.A. Section 1151 
in May 1994.  Entitlement to such compensation was granted in 
a September 1995 rating decision and an initial evaluation of 
10 percent was assigned for the residuals of a right iliac 
crest biopsy.  Specifically, a 10 percent evaluation was 
assigned under the 38 C.F.R. Section 4.118, Diagnostic Code 
7804, for a superficial scar on the right hip that was found 
to be tender and painful.  The veteran appealed the 
assignment of the initial rating and has continued to assert 
that not only was his disability more severe than evaluated 
in 1995, but that it has progressively worsened since that 
time.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Over the course of the veteran's appeal, he has undergone a 
number of VA medical examinations to determine the level of 
severity of his disability in all respects and not just as a 
result of scarring.  His disability has been considered under 
musculoskeletal and neurological diagnostic codes; however, 
VA has continued the assignment of a 10 percent evaluation 
under Diagnostic Code 7804 only.

During the course of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)] was signed into 
legislation.  The VCAA redefined the obligations of VA with 
respect to its duty to notify a claimant of his rights and 
responsibilities in substantiating a claim and the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Additionally, 
judicial precedent requires that VA advise a claimant not 
only of his own responsibilities with respect to gathering 
evidence, but of VA's responsibilities in obtaining specific 
evidence on behalf of a claimant.  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The veteran was advised of the change in the law and of his 
rights and responsibilities under the VCAA in a letter dated 
in February 2002.  Although the RO's letter to the veteran 
advised him that he needed to submit evidence of an increase 
in severity of his disability, it did not specifically state 
the evidence needed to show that the criteria for a higher 
evaluation had been met.  Additionally, even though the 
veteran was advised of the reasons for the denial of his 
claim on appeal in a statement of the case and a number of 
supplemental statements of the case, he has at no time been 
specifically told what evidence the VA will obtain as is 
required by Quartuccio, supra.  Thus, the notice of record is 
insufficient and this matter must be remanded in order for 
the RO to cure this procedural defect and further assist the 
veteran with the development of his claim.

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his rights and responsibilities under the VCAA, as well as 
the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Also see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) [invalidation of the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1)].  Consequently, 
the Board does not have the authority to cure the procedural 
defect presented in this case beyond remanding the matter to 
the RO.

It is noted that effective July 31, 2002, the regulations for 
evaluating skin disabilities were revised.  The veteran was 
advised of the new rating criteria in a January 2003 
supplemental statement of the case.  Because the applicable 
regulations changed while this case was pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary, as per Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  As such, the RO should ensure that 
all notice to the veteran regarding the substantiation of his 
claim includes notice of the evidence needed for higher 
evaluations under both sets of rating criteria for skin 
disabilities as well as under any other applicable rating 
criteria.

Additionally, a review of the record shows that the veteran 
has continued to complain of functional limitation as a 
result of his right hip disability so severe as to cause an 
inability to perform gainful employment.  VA examination 
reports of record do not show limitation due to scarring.  An 
orthopedic examiner stated in a May 2003 report that the 
veteran's "problems are functional," but did not state a 
reason for the functional problems.  As such, the medical 
evidence of record is found to be insufficient to properly 
evaluate the veteran's right hip disability as a whole.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate his claim on appeal under 
all applicable diagnostic codes and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.	After receipt of any additional 
evidence, the RO should schedule the 
veteran for all appropriate medical 
examination(s) to determine the 
severity of his right hip disability.  
The examiner(s) should perform any and 
all required clinical testing to 
determine the level of functional 
limitation attributed to the right 
iliac crest biopsy and render an 
opinion on the level of any such 
limitation.  The examiner(s) should 
also be specifically requested to 
render an opinion as to whether the 
veteran is totally unemployable as a 
result of his service-connected right 
hip disability.  All opinions rendered 
should be supported by complete 
rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to a cure procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



